Citation Nr: 0729230	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 25, 1975, to 
December 18, 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The Board notes that the veteran was scheduled for a hearing 
in Washington, DC, in January 2005.  The record reflects that 
he was properly notified of the hearing but failed to appear.  
Subsequently, he submitted a letter explaining that he was 
unable to travel to Washington, DC, for financial reasons.  
He has not requested that the hearing be rescheduled.  
Therefore, his request for such a hearing is considered 
withdrawn.

After the statement of the case was issued, the veteran 
submitted additional medical evidence along with a waiver of 
his right to RO consideration of such evidence.  Therefore, 
the Board may proceed with the appeal.


FINDING OF FACT

Service connection for psychiatric disability was denied in 
an unappealed rating decision of January 2003; the evidence 
received since the January 2003 decision is either cumulative 
or redundant of the evidence previously of record or does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by a letter 
mailed in February 2004, prior to the initial adjudication of 
the claim to reopen.  This letter informed the veteran of the 
reasons for the prior denial and the type of evidence needed 
to reopen the claim.  Although VA did not specifically inform 
the appellant that he should submit any pertinent evidence in 
his possession, it did inform him of the evidence that would 
be pertinent and that he should either submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for psychiatric 
disability, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
reopening of the claim is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The record also reflects that all service medical records and 
all available post-service medical evidence identified by the 
appellant have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Although the veteran has not been 
afforded a VA examination in response to his claim to reopen, 
VA has no obligation to provide such an examination in 
response to a claim to reopen if new and material evidence 
has not been presented.  See 38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim 
to reopen.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

In rating decision of January 2003, the RO denied entitlement 
to service connection for psychiatric disability because the 
evidence of record showed that there was no medical evidence 
of any psychiatric disorder in service.  Although the veteran 
initiated an appeal of this decision, he did not perfect an 
appeal with the submission of a timely substantive appeal.  
The evidence of record at the time of the January 2003 
decision included service medical records, service personnel 
records, and private medical records from Edgecomb-Nash 
Mental Health Service regarding psychiatric treatment.  The 
service medical records did not show that the veteran was 
found to have any psychiatric disorder.  The post-service 
medical evidence then of record showed that the veteran was 
initially diagnosed with a psychiatric disorder in 1978.  It 
included no medical evidence of a nexus between the veteran's 
psychiatric disability and his military service.

The subsequently received evidence includes medical evidence 
that continues to show the presence of psychiatric disability 
years following the veteran's discharge from service.  
Although it notes that the veteran reported that his 
psychiatric problems began in service, information which is 
simply recorded by a medical examiner, unenhanced by any 
medical comment by the examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The medical evidence added to the 
record since the January 2003 rating decision also includes 
no medical evidence of a nexus between the veteran's 
psychiatric disability and his military service.  
Consequently, none of the medical evidence added to the 
record is new and material.

The veteran's statements have also been added to the record 
but they are similar to statements previously of record.  
Moreover, they are insufficient to establish a reasonable 
possibility of substantiating the claim because lay persons, 
such as the veteran, are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The other evidence added to the record does not relate to an 
unestablished fact necessary to substantiate the claim so it 
is not material.  

Accordingly, the Board concludes that reopening of the 
veteran's claim for service connection for psychiatric 
disability is not in order.


							(CONTINUED ON NEXT PAGE)




ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for psychiatric disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


